Brewster, J.
Petitioner’s application under section 16 of the Religious Corporations Law made by an order to show cause returnable at Special Term at Schenectady, March 18, 1936, is denied for the following reasons:
1. There is no sufficient proof made that the church body and organization, whose trustees are here proceeded against, is a Congregational church in the usually understood sense of such description of such church body, or as to which or over or concerning which the New York Congregational Conference, Inc., is or may constitute, for any purpose, its governing body.
2. Should it be considered otherwise, and even though it be a fact that the church in question is a Congregational church, then, in my opinion, the compulsory provisions of the statute (Religious Corporations Law, § 16) having to do with divestiture of its title to real estate and other temporalities, have no application to it as such provisions apply only tc those churches or church denominations and organizations as are therein expressly specified. It is my view that the amendment to this section made by chapter 489 of the Laws of 1928, which added toward the end of said section the provision that “ The New York Congregational Conference, Inc., shall be deemed the governing religious body of every extinct or disbandoned Congregational church within the meaning of this section,” is to be read only in connection with the fore part of such section which has to do with a voluntary disposition of the title to real estate standing in the name of an extinct Congregational church. The utter independence in the individuality of a Congregational church, in my opinion, called forth this amendment of 1928 for the reason that, without it, a void existed as to any permissible transfer of such title when such church in fact ceased to exist save in name only.
Submit order.